DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/23//2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
II. Claim Rejections under 35 U.S.C. 101
Applicant Argues: Initially, Applicant disagrees that all steps recited in Claim 1, for example, are a mental process. The USPTO’s October 2019 Update to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) explicitly states that “claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” See, Oct. 2019 PEG Update at p. 7 (emphasis added). Importantly, this evaluation must consider what the human mind is equipped to do, within practical bounds. With that in mind, at the least, it would not be practical for a human mind to: ... he human mind is simply not equipped to perform these operations on a large number of transactions (e.g., upwards of 10,000 transactions, for example (see, e.g., para. 0055 of the filed application) — and particularly where each subsequent operation builds on the outcome of the prior operation, i.e., as a multi-step manipulation of data.
Examiner’s Response.  The examiner respectfully disagrees.  The examiner notes that the human mind is capable of performing the steps of the claim with the aid of pencil and paper, more specifically the human mind can access interaction data representative of multiple interactions each between a terminal associated with a party and a user..., further the human mind can receive a message from “at least one portable communication device” (i.e., visual/verbal, etc.), or as in the 35 U.S.C. rejection below receive a message in general, further the human mind with the aid of pencil and paper can match, identify, and calculate and assign a score. Thus as noted in the 35 U.S.C. rejection covers performance of the limitation(s) in the mind but for the recitation of generic computer components (i.e., computing device w/ memory and receiving by the computing device via a network connection, and GPS signals captured by a “portable” device).  Therefore the examiner finds this argument not persuasive.  
Applicant Argues: The Office asserts to the contrary, and in doing so, again focuses on the individual limitations of the claims. As noted above, though, the human mind is not equipped to access in a memory interaction data representative of multiple different interactions (each associated with certain details), and then receive a location message from a communication device having a specific location, and match the location message to one of the interactions, and then assigned  the score. The data involved in the above alone is practically too much to be maintained in the human mind (i.e., the human mind is not equipped to process thousands of transactions at once),  as further operations and/or steps are then also performed based on the data. The claims are analogous to a several step manipulation of large amounts of data inherent in specific data  encryption methods, which the MPEP indicates is NOT practically performed in the human mind. See, MPEP 2106.04(a)(2)(III), describing that calculating an absolute positon of GPS receiver or rendering a halftone image is not practically performed in the human mind. The Office's argument that the claims may be done mentally - with the aid a pen/paper - does not change the analysis, as the same could be argued for all of the MPEP examples cited above for which the Office instead directs a finding that it is impractical for such operations to be performed in the human mind.
Examiner’s Response.  The examiner respectfully disagrees for the reasons set forth above and finds these arguments not persuasive. 
Applicant Argues: As for the Office's assertion that the claims recite certain methods of organizing human activity, the Office specifically cites "sale activities or behaviors" and "business relationships." The pending claims, however, are directed to neither. The simple inclusion of interaction data (e.g., transaction data, etc.) does not transform the claims into something they are not - it does not transform them into a sales activity or sales behavior - there is simply nothing being sold or bargained for in the claims, etc. The claims are directed to a novel, unique process for location technology. As for business relationships, what business relationship? The claims recite interaction data and location messaging, and correlation there between to define a location and to  assign the location to a party. Broadly, the claims are directed to locating a party. The claims are not directed to any type of relationship between some customer and some dealer, as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017), or a party submitting a credit application and a funding source, as in Dealertrack v. Huber 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012). See, MPEP 2106.04(a)(2)(II).  As such, the Office's assertion that the pending claims are directed to either a mental process or a sales activity or behavior or business relationship, under Step 2A, Prong 1, is incorrect. The pending claims are therefore not directed to an abstract idea, and are in fact patent eligible.
Examiner’s Reponses:  The examiner respectfully disagrees. “certain methods of organizing human activity” as the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (emphasis added).   The examiner notes MPEP 2106.04(a)(2)(II)(b) provides examples of commercial interactions.  One of the examples of a commercial or legal interaction is advertising, marketing or sales activities or behaviors include ii. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979).  The examiner notes the claims are similar in breadth.  The claims focus on “interactions” between parties and then match, identify, and calculate and assign a score for a given terminal.  Thus as contracted the claims do fall under the breadth of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Therefore the examiner finds this argument not persuasive.  
Applicant Argues: The pending claims nevertheless integrate any alleged abstract subject matter into a practical application under Prong 2, such that they are not actually directed to a judicial exception (i.e., an abstract idea). For example, as discussed above, independent Claim 1, recites the additional features of (at the least) (i) accessing interaction data in a memory for multiple interactions, (ii) receiving a location message via a network connection from at least one portable communication device associated with the user, and (iii) calculating and assigning a score to the identified location of the terminal indicative of a confidence that the identified location is the actual location of the terminal based on interaction data for an additional number of the multiple interactions being matched to location messages including the identified location. Independent Claim 10 recites similar additional features, as discussed above.  These features, together, specifically enable the computing device to accurately identify the location of the terminal by leveraging two disparate forms of data and uniquely establishing a correlation there between, and then scoring the identified location in order to provide a confidence in its determination. This is more than mere application of features on a generic computing device, as suggested by the Office. It is instead an improvement in location-based technology, and specifically an improvement in identification of terminal locations. In this manner, again, the pending claims solve problems attendant to errant or inaccurate data and provide for a manner to confidently score terminal locations (where such scores may then be used to, for example, authorize or decline transactions), which was previously unavailable - particularly with regard to mobile parties. See, e.g., 110012 and 0075 of the instant application. These limitations go beyond sales activities, sales behaviors, business relationships, and mental processes ... and in doing so provide a practical application.
Examiner’s Response:  The examiner respectfully disagrees.    The examiner notes such features fall under the analysis performed under Step 2A Prong One, inasmuch, the features argued above (i) accessing interaction data terminal based on interaction data for an additional number of the multiple interactions being matched to location messages including the identified location. are concepts that fall under the abstract idea.  The only additional elements that would aid in integration to a practical application under Step 2A Prong Two are computing device w/ memory and receiving by the computing device via a network connection, These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic computer computations with data access/received). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the examiner finds this argument not persuasive.  
Applicant Argues: Similar to Data Engine Techs. LLC, the pending claims herein, as a whole, provide for a specific solution to existing problems resulting from errant/inaccurate interaction data (and location data) and terminal configurations. Thus, the pending claims, as a whole, are not actually directed to abstract ideas (even if the Office believes that the pending claims, at parts, recite abstract ideas or concepts that can be analogized to abstract ideas). Rather, as in Data Engine Techs. EEC, the pending claims achieve patent eligible functional improvements as part of a practical application. 
Examiner’s Response:  The examiner respectfully disagrees.   The examiner applied the 2019 PEG and performed the an analysis with respect to Step 1, Step2A-Prong One and Two, and Step 2B.  The examiner concluded that the claims recite an abstract idea and that further the claims were not integrated into a practical application nor amounted to significantly more than the judicial exception. Therefore the examiner finds this argument not persuasive.  
Additionally, the non-abstract nature of the pending claims is also underscored by their similarity to Claim 1 of Example 42 of the USPTO's Subject Matter Eligibility Examples. For example, similar to Claim 1 in Example 42, Applicant's Claims 1 and 10 also recite a combination of additional elements (beyond, e.g., assigning a score, etc.) that form part of a  practical application that allows for accurate locations of terminals to be determined (beyond anything previously achievable), even where the terminal is mobile or configured with errant, inaccurate, out-of-date location data, and that further provides confidence scoring, or potentially,  mobility scoring, for the resulting location. See, e.g., 110012 and 0075 of the instant application. In response, the Office merely indicates that it is different, and provides no substantive description of the difference in the subject matter or analysis. The Office's response is conclusory and deficient, and fails to address the substantial similarities noted above between Applicant's Claims 1 and 10 and Example 42.
 Examiner’s Response:  The examiner respectfully disagrees.   The examiner notes Example 42 states subject matter that is different from what is claimed.  The examiner notes that the analysis performed for Example 42 differs from the analysis performed for the Instant Application as the subject matter is different.  As noted above, the examiner applied the 2019 PEG and performed the an analysis with respect to Step 1, Step2A-Prong One and Two, and Step 2B.  The examiner concluded that the claims recite an abstract idea and that further the claims were not integrated into a practical application nor amounted to significantly more than the judicial exception. Therefore the examiner finds this argument not persuasive.  
Applicant Argues: The Office also argues that the computers recited in the claims are mere tools to perform the abstract idea, asserting the "apply it" argument. See, Office action dated April 23, 2021, at p. 7. To the contrary, the pending claims do not merely "apply" the idea to a computer. This is made clear by the detail in which the claims recite not only the specific compilation (and correlation) of the interaction data and location messages based on account indicators and temporal indicators, but also the specific identification of a location and calculation and assignment of a score. See, MPEP § 2106.05(f)(1). The claims do not merely recite a result oriented solution, but recite the particular interactions and step-by-step process to build the location from the interaction data and location messages, whereby confidence in the location is achieved. 
Examiner’s Response:  The examiner respectfully disagrees.   The examiner respectfully noted the claim only recites additional elements of additional elements of a computing device w/ memory and receiving by the computing device via a network connection, and GPS signals captured by a “portable” device to perform the aforementioned steps the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Applicant Argues: That said, even assuming, arguendo, that the pending claims are directed to an abstract idea, they surely recite something significantly more than the abstract idea itself under Step 2B.  At the outset, the Applicant again notes that the Office has failed to cite any evidence that the claims recite something well-known, routine and conventional. In its analysis, the Office specifically notes the computer, medium, network and computing device, and then goes on to indicate the same are well-known, routine and conventional. Applicant disagrees that these elements, as recited in the claims, are well-known, routine and conventional. To that end, the  Office has failed to account for the ordered combination of the claims and, in the context of Claims 1 and 10, for example, the implementation thereof by the computing device and at least one processor. The unique ordered operations of the pending claims provides a new technology. No art has been cited, in which the components recited in the claims have been assembled in the manner recited - with the interaction data, location message, matching of the interaction data with the location message, and calculation and assignment of the score indicative of a confidence of the determined location. This is new technology, and new implementation (and correlation) of different data sources, whereby the functioning of the individual pieces, when considered as an ordered combination, is improved. The claims do not merely apply the idea to a computer, but, again, provide a new ordered combination which leverages different components to provide new technology - which provides, clearly, something significantly more.
 Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes in determining whether the pending claims recite something significantly more than the alleged abstract idea, the Office must consider the elements of each claim both individually and as an ordered combination to determine whether the additional elements transform the nature of the claim into a patent eligible application. See, Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018); see, also MPEP § 2106.05(d).  (emphasis added).  In particular, the claim only recites additional elements of a computing device w/ memory and receiving by the computing device via a network connection, and GPS signals captured by a “portable” device.  These additional elements are noted to be well-understood, routine, and conventional as they are elements provided to perform the aforementioned steps and amount to no more than mere instructions to apply the exception using a generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, 
Applicant Argues: Also, again, the decision in Bascom is consistent with the pending claims. In the pending claims, the portable commination device is used apart from the interaction, to report location data for the interaction, in contrast with the traditional reliance on a "merchant address" in memory, as the address of the merchant. This provides a specific ordered combination of receiving, accessing, matching, identifying, and assigning data that deviates from what is conventional to provide the advantage of obtaining more accurate location data (and further to provide confidence scoring, or potentially, mobility scoring, for the resulting locations). Such inventive concept, involving both the payment network (i.e., the authorization request) and messaging outside the payment network as a manner of locating a terminal cannot be said to have been conventional or generic. The pending claims are therefore consistent with the conclusion in Bascom.  
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully disagrees again as noted per Further, MPEP 2106.05(d)(ii) states courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant 
Applicant Argues: In response, the Office cites to certain "well-understood, routine and conventional functions" identified by courts. See, Office action dated April 23, 2021, at p. 10. The argument, though, is not specific to the pending claims, as exemplified by Claim 1. The totality of the recited steps/operations in Claim 1, for example, are not encompassed by the generic functions cited by the Office. For example, calculating and assigning a score is not as generic function, nor is matching interaction data and location messages in the manner claimed. Likewise, Claim 10 does not recite generic functions (e.g., calculate and assign a score, match interaction data and location data, etc.). There is simply no basis or explanation, or logic to support, the Office's conclusory statement that the claims merely recite functions in a generic manner or an insignificant extra-solution activity. The argument presented by the Office is devoid of any reference to the specific pending claims. 
Examiner’s Response: The examiner notes Step 2A-Prong One identifies what applicant is arguing as part of the abstract idea.  Therefore the examiner finds this argument not persuasive.  

23//2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
The examiner notes that the grounds of rejection have changed but the examiner will address remarks towards Eden, Dimmick, and references previously used, as necessary.  
III. Claim Rejections under 35 U.S.C. 103
A. Eden, Dimmick, and Dingler - Independent Claim 1
	Applicant Argues: Initially, Eden fails to teach accessing interaction data, which is representative of multiple interactions. In response to Applicant’s prior argument relating to accessing interaction data, the Office argues that sending transaction information for purposes of authorization is “accessing” after the interaction, citing (0039 and (0041. See, Office action dated April 23, 2021, at p.12. In the cited parts, Eden discloses transaction information for a single transaction (e.g., merchant’s ID, date of purchase, etc.), and also flowchart 300, which is also specific to one transaction. Therefore, there is no access of interaction data for multiple interactions — as is recited in Claim 1 — whether before or after the interaction(s) are complete. For this reason, Eden, as cited, is deficient.
Examiner’s Response:  The examiner respectfully disagrees.  Eden discloses in [0038] that the authentication server processes incoming transactions thus is storing these transactions sent within its database [0041].  The examiner notes that matching a LBS request to a merchant which is retrieved from the database [0041].  This is further affirmed in [0051] as Eden states at S510, a batch of historical payment transactions sent from merchants is uploaded to the authentication server 140. A payment transaction is a request sent from a merchant terminal 110, to the transaction server 120, for authorizing the transaction. As mentioned above, all transactions are recorded by server 120. At S520, all pairs of historical transactions that occurred within a pre-defined time interval and performed by the same card holder are identified. This is performed in order to determine if transactions of each such pair can be paired.  Thus, Eden provides support for accessing interaction data, which is representative of multiple interactions.  Therefore the examiner finds this argument not persuasive.  
Applicant Argues: Additionally, Claim 1 recites that the matching is based on the temporal indicators and an account indicator.
Examiner’s Response:  The examiner notes this argument is moot in view of new grounds of rejection.
Applicant Argues: Additionally, Claim 1 recites that the matching is based on the temporal indicators and an account indicator.
Applicant Argues: Further, Eden fails to teach calculating and assigning the recited score to the identified location, where the score is indicative of a confidence that the identified location is the actual location of the merchant.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes the fraud score is a function of both the transaction rating and the card rating.  Thus represents a score for the merchant based on a location.  As the fraud score contains transactional rating which represents a function of the location rating and behavior rating it generally represents a form of a the identified location as it records the geographical location and time person in which transactions were recorded and is normalized, see Eden [0043].  Thus both the LPP/transaction rating and fraud score contain history and/or accumulation of transactions, see Eden [0043] and [0044], each transaction would be given a score regarding its identified location.  Therefore the examiner finds this argument not persuasive.  
In response, the Office further argues that the fraud score is a function of both the  transaction rating and the card rating, whereby the fraud score is "based on a location." That is not what is claimed. Applicant does not contest that the location is used in generating the referenced scores. Rather, Applicant notes that the location of the mobile device in Eden, at 10042, is compared to a learnt location of the merchant to determine a distance therebetween. The location rating is then a function of the distance. This ASSUMES the learnt location is correct, and bases the location rating of the distance. Yet in the claims, the score is indicative of a "confidence" that the location of the portable communication device is actually the correct location of the party (e.g., merchant, etc.). This confidence, as recited in Claim 1, is based on a number of interactions matched to the identified location. That is, for example, when 10, 15 or 100, or 10,000 interactions match to location message at the same address, the score indicates confidence that the identified location is actually the location of the party. The score recited in Claim 1, and the location rating are clearly distinct.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes [0050]-[0051] - FIG. 5 shows a non-limiting flowchart describing a method for accurately and adaptively learning the locations of merchants in accordance with an embodiment of the present invention. The learning process allows precise location-based analysis of payment transactions to be performed and [0051] - The authentication server 140 holds and constantly updates a lookup table, in the database 230, of the locations of all possible merchants 110 in a specific area. At S510, a batch of historical payment transactions sent from merchants is uploaded to the authentication server 140. A payment transaction is a request sent from a merchant terminal 110, to the transaction server 120, for authorizing the transaction. As mentioned above, all transactions are recorded by server 120. At S520, all pairs of historical transactions that occurred a number of interactions matched to the identified location. Therefore the examiner finds this argument not persuasive.  
Applicant Argues:  What's more, as to the score limitation, Claim 1 is amended herein to recite that the score is indicative of the confidence in the location based on a number of additional ones of the multiple interactions also being matched to the identified location.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes [0050]-[0051] - FIG. 5 shows a non-limiting flowchart describing a method for accurately and adaptively learning the locations of merchants in accordance with an embodiment of the present invention. The learning process allows precise location-based analysis of payment transactions to be performed and [0051] - The authentication server 140 holds and constantly updates a lookup table, in the database 230, of the locations of all possible merchants 110 in a specific area. At S510, a batch of historical payment transactions sent from merchants is uploaded to the authentication server 140. A payment transaction is a request sent from a merchant terminal 110, to the transaction server 120, for authorizing the transaction. As mentioned above, all transactions are recorded by server 120. At S520, all pairs of historical transactions that occurred within a pre-defined time interval and performed by the same card holder are identified. This is performed in order to determine if transactions of each such pair can be paired.  Further, MLS scores are constantly updated and learned as noted in [0058] and further can be noted to be “on-locaiton” (i.e., matches), in [0060].  The examiner notes as reasonably constructed this reads on the location based on a number of additional ones of the multiple interactions also being matched to the identified location. Therefore the examiner finds this argument not persuasive.
In rejecting Claim 1, the Office relies on Dimmick to disclose a terminal ID and Dingler to disclose the location message including a location and a temporal indicator, i.e., additional limitations of Claim 1. See, Office action dated April 23, 2021, at p. 26-28. Even it were proper to combine the references as suggested (which Applicant contends it is not), the addition of Dimmick and Dingler would not remedy the specific shortcomings of Eden described above with regard to Claim 1. Moreover, the Office further alleges that one skilled in the art would be motivated to incorporate the terminal identifier of Dimmick in Eden so that “the issuer can communicate with the acquirer and the issuer cab transfer money to the acquirer and ultimately to the merchant. See, Office action dated April 23, 2021, at p. 26-27. Applicant disagrees. The terminal identifier is NOT used by the issuer to either communicate with the acquirer or to render payment. The merchant is identified by a merchant identifier or MID, and the acquirer is identified by an acquirer ID, as indicated in Dimmick. The logic identified by thw Office provides no basis to include a terminal ID in the interaction data. As such, the combination of Eden and Dimmick is improper.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes Dimmick states in [0036] - Transaction details may include any data so that when an authorization request message is sent to an issuer for an authorization, the issuer can communicate with the acquirer and the issuer can transfer money to the acquirer and ultimately to the merchant.  Thus the can encompass, inasmuch, the use of a TerminalID.  Therefore the examiner finds this argument not persuasive.
Applicant Argues: ...generalized solution... and ability for the system to use device location for services is sufficient to support h combination....

B. Eden, Dimmick, Dingler and Perry
	Similar rationale as per Claim 1 is applied towards Perry; therefore the examiner finds this argument not persuasive.  
C. Eden, Dimmick, Dingler and Celikyilmaz
	Similar rationale as per Claim 1 is applied towards Celikyilmaz; therefore the examiner finds this argument not persuasive.  
Applicant Argues: Pending Claim 5 depends from Claim 1, which is patentable over the cited references for the reason explained above. The Office further relies on Celikyilmaz to disclose compiling a terminal key number. The additional disclosure cited in Celikyilmaz fails, however, to remedy the shortcomings of Eden, Dimmick and Dingler as explained above. Based on this dependency, Claim 5 is nonobvious and patentable over Eden, Dimmick. Dineler, and Celikyilmaz... In the last response, the Office only asserts that Celikyilmaz teaches concepts of using parameters to compile keys. See, Office action dated April 23, 2021, at p. 15. Again, this does not establish Celikyilmaz as analogous art. Celikyilmaz is still not in the same field of endeavor as the instant application, and the problem faced by the inventors hereof is unrelated to parameters based on keys. Rather, again, the problem relates to trying to determine specific locations of merchants and/or merchant terminals. Even with the Office’s clarification, Celikyilmaz is not analogous art.
Examiner’s Response:  The examiner respectfully disagrees for the same reasons as before. The examiner notes Celikyilmaz teaches a terminal key, more specifically: in col. 5, lines 9-46 - Through the use of the user interface, the transaction processing parameters used in the communication system of the payment processing network (e.g., acquirer bank identification number, card acceptor, terminal ID, merchant address and/or name that are provided in authorization messages or settlement messages of transactions for payments to the merchant) are identified and associated with the unique identifier that represents the merchant and/or the store of the merchant.)  The examiner represents unique identifier that represents the merchant is a form of a terminal key, as it identifies a particular entity and is a complication of the parameters that are associated with the merchant identifier, and inasmuch, such concepts can be applied and/or substituted to the terminal ID of Dimmick, to create a terminal key. Thus the combination of Eden, Dimmick, Dingler and Celikyilmaz would lead to a predictable result that would read on applicant’s claimed features.  Further, on response to applicant's argument that Celikyilmaz is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Celikyilmaz teaches concepts of using parameters compile a ... key based on the ... ID, as such parameters are associated.  The examiner notes motivation was provided for such a combination.  Therefore the examiner finds this argument not persuasive.  
E. Eden and Dimmick – Independent Claim 10
Applicant Argues: Claim 10, as amended herein, now recites matching based on first and second temporal indicators. However, as described above in connection with Claim 1, Eden fails to teach or suggest such matching. In particular, [0043 of Eden merely describes generating a behavior rating, which is based on deviations between the behavior patterns of customers and merchants. While it is true that the LBP, upon which the behavior rating is based, includes details about time of day or day of the week, etc., there is no teaching or suggestion of matching different data, or even the behavior patterns themselves, based on temporal indicators. Accordingly, Eden, as cited, is deficient.
Examiner’s Response:  The examiner notes this argument is moot in view of new grounds of rejection.
Applicant Argues: Further, Eden fails to disclose assigning the recited score to the identified location. P. 22
[Summarized] – Applicant’s Additional Arguments are similar to that of Claim 1, thus the examiner notes that the arguments for Claim 1, would apply to Applicant’s Additional Arguments on pages 20-21.
F, G, and H. Eden, Dimmick, and Dingler, Celikyilmaz, and Singh
Similar rationale as per related claims above is applied towards Dingler, Celikyilmaz, and Singh; therefore the examiner finds this argument not persuasive.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, and 9-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites assessing and/or receiving forms of data/message, matching data to identify and assigning a score (i.e., locating terminals) which is found to be an abstract idea.
	More specifically:
Claim 1. A 
accessing 
 receiving
matching the interaction data for one of the multiple interactions to the location message, based on the account indicator in the location message being included in the interaction data for 
Application No: 16/667,362Page 2 of 23Amendment B and Response to Final Office Action identifying, 
calculating and assigning, 

Claim 10. 
for each of multiple interactions at a terminal, after said interaction by a user at the terminal:
receive, 
match interaction data for the interaction to the location data for the portable communication device in real time, or near real time, upon receipt of the location data, based on the first temporal indicator in the location data being consistent with a second temporal indicator in the interaction data for the interaction, whereby the interaction is identified to the location 
combine the location data for each of the multiple interactions having at least the same terminal ID; and
 calculate and assign a score to the location, included in the combined location data, indicative of a confidence that the location is an actual location of the terminal, based on the multiple interactions at the terminal.
The limitations noted above aid assigning a score to a location if a terminal.  The various steps as recited in Claim 1 and 10 recite forms of assessing and/or receiving forms of data/message, matching data, identify the matched data, and assigning a score, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., computing device w/ memory and receiving by the computing device via a network connection, and GPS signals captured by a “portable” device).  More specifically, the examiner notes that the concepts assessing and/or receiving forms of data/message, matching data, identify the matched data, and assigning a score are steps that the human mind can perform with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of a computing device w/ memory and receiving by the computing device via a network connection, and GPS signals captured by a “portable” device to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic computer computations with data access/received). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computing device w/ memory and receiving by the computing device via a network connection, and GPS signals captured by a “portable” device to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception 
Regarding Claim 2, 3, 4, 5, 9; these claim recites limitations that further define the same abstract idea as noted in Claim 1.  Therefore they are considered patent ineligible for the reasons given above.
Regarding Claim 11; this claim recite limitations that further define the abstract idea noted in Claim 1.  In addition, they recite the additional elements of a location message.  The location message is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component.  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more (i.e., see MPEP 2106.05(d)(ii) - Receiving or transmitting data over a network) than the abstract idea itself.
Regarding Claim 12-15; these claim recites limitations that further define the same abstract idea as noted in Claim 1.  Therefore they are considered patent ineligible for the reasons given above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1) and Linden et al. (US 2015/0149353 A1) and Sexton et al. (US 2015/0127367 A1).

Regarding Claim 1;
Eden discloses a computer-implemented method for use in locating one or more merchant terminals, based on transaction data (FIG. 1 and FIG. 3), the method comprising:
accessing, in a memory by a computing device in communication with the memory, interaction data representative of multiple interactions reach between a terminal associated with a party and a user each directed to an account associated with the user, the interaction data, for each of the multiple interactions including an account indicator for the account of the user ...and identifier for the party, and a first temporal indicator (FIG. 3 and [0039] – Then, the merchant terminal connects with the transaction server and sends to it the transaction information. The transaction information includes, but may not necessarily be limited to, details of the merchant (e.g., merchant's ID, type, name, and address) (e.g., identifier for the party), payment card details (e.g., card number and expiry date) (i.e., account indicator for the account of the user), sums to be charged, date of purchase, and so on.... The authentication server performs a series of analysis to authenticate the transaction and [0041] - For example, the merchant location may be stored as a cell ID of the cellular network, a set of GPS coordinates, and so on. The position of a merchant is dynamically learnt by the authentication server 140 using a learning process described in greater detail below and [0043] - the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded (i.e., temporal indicator) and [0047] - A LBP includes behavior patterns of merchants and subscribers (either for a specific subscriber or a group of subscribers) in respect to geographical regions and time periods. The learning of a behavior pattern is based on statistics gathered on performed transactions. In a pre-processing operation, the method gathers details on any transaction performed by a subscriber or group of subscribers and [0051]);
receiving, by the computing device, via a network connection, a location... associated with the user... including a second temporal indicator and a location of the least one portable telecommunication device at a time indicated by the second temporal indicator, the location based on GPS signals captured by the at least one portable communications device at the time indicated by the second temporal indicator (FIG. 3 and [0038] - The location provided by the LBS server 150 may be, but not limited to, a cell ID of the cellular network, GPS coordinates, and the like [0039] – the authentication server generates a location request to the LSB server to locate a mobile phone... [0041] – the subscriber information, including at least the current location associated with a credit card that is used to pay for the transaction or validate the purchaser, is retrieved by sending a LBS request to the LBS server and [0043] - the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded (i.e., temporal indicator));
matching the interaction data for one of the multiple interactions to the... location... ([0043] - At S322, a behavior rating is generated. This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded.);
identifying, by the computing device, the location... matches to the interaction data for the one of the multiple interactions as a location of the terminal with the party ([0043] and [0048])) and 
assigning, by the computing device, a score to the identified location of the terminal indicative of a confidence that the identified location is the actual location of the terminal, based on interaction data for an additional number of the multiple interactions being matched to location.. including the identified location.  ([0044]-[0045])).
Eden fails to explicitly disclose
 interactions...  including a terminal ID and receiving, by the computing device
receiving, by the computing device, location message from at least one portable communication device... the location message including.... the account indicator; 
matching the interaction data... to the location message, based on the account indicator in the location message being included in the interaction data for said multiple interactions, and 
[and further concepts of a location message].
However, in an analogous art, Dimmick [concepts of] interaction data for each of the at least one interaction, including a terminal ID (Dimmick, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Dimmick to the interactions of Eden to include interaction data for each of the at least one interaction, including a terminal ID 
One would have been motivated to combine the teachings of Dimmick to Eden to do so as it provides / allows entities to communicate for the transfer of money with respect to a transaction (Dimmick, [0036], summarized).
However, in an analogous art, Linden teaches 
accessing, in a memory by a computing device in communication with the memory, interaction data ... associated with a party and a user each directed to an account associated with the user, the interaction data, for each of the multiple interactions including an account indicator for the account of the user ...and identifier for the party, and a first temporal indicator ([0047] - For example, the payment authorization request may include, in addition to other information, an account number to be charged, a payment amount to be authorized, a soft descriptor (e.g., merchant name, city, zip code), and a MID and [0070] -  To illustrate, merchant system 204 may include a point-of-sale (POS) system for initiating payment authorization requests (e.g., including a card reader associated with one or more credit card networks). In response to a user using a gift card (e.g., a gift card issued by the social-networking system) at merchant system 204, merchant system 204 may send a payment authorization request to identification system 202 (e.g., by way of a credit card network, such as the Discover.TM. network) for processing and/or approval. Along with or within the payment authorization request, merchant system 204 may send any suitable information necessary or helpful in processing the payment authorization request. For example the payment authorization request may include and/or be accompanied with information identifying a merchant (e.g., a MID) associated with merchant system 204, information regarding the amount of the payment to be authorized, time and/or date information associated with a corresponding purchase, categorical information associated with the purchase, a geographic location of and [0076] - Obtaining the MID from a payment authorization request by social-networking system 302 may implement one or more of the principles or features described for obtaining the MID from the payment authorization requests, such as those discussed with respect to system 100 and implementation 200 and [0091] and [0093]);
receiving, by the computing device, location ... from at least one portable communication device... the location ... including... [a second temporal indicator, and a location of the at least one portable communication device at a time indicated by the second temporal indicator, the location based on GPS signals captured by the at least one portable communications device at the time indicated by the second temporal indicator] (Linden, [0092] - The social-networking system can then search the user's 310 timestamp location information to determine if there is a location with a timestamp that matches, or approximately matches, the time the payment authorization request was received. If there is a matching timestamp, the social-networking system 302 can proceed to extract the MID from the payment authorization request and associate the MID with the merchant and merchant location associated with the location information using principles, methods, and systems as described above.);
matching the interaction data... to the location ... and based on the first temporal indicator in the interaction data for [[said]] one of the multiple interaction being consistent with the second temporal indicator in the location ... ([0047] - The payment authorization request can comprise various pieces of information. For example, the payment authorization request may include, in addition to other information, an account number to be charged, a payment amount to be authorized, a soft descriptor (e.g., merchant name, city, zip code), and a MID. Due to the fact that the payment authorization request includes the MID, the system 100 can use a payment authorization request sent from a known merchant to obtain the MID assigned to the merchant and [0091] - The payment authorization request can include information that indicates the time that the payment authorization request was initiated. The timestamp of the location information, and the time information within the payment authorization request, can be correlated to match a payment authorization request with a merchant associated with the location information. Thus, the time included in the payment authorization request can be used as a token, or another indicator, to distinguish the payment authorization request to be able to extract and associate the MID with the correct merchant and merchant location and [0093] - If there is a matching timestamp, the social-networking system 302 can proceed to extract the MID from the payment authorization request and associate the MID with the merchant and merchant location associated with the location information using principles, methods, and systems as described above);
identifying, by the computing device, the location... matches to the interaction data for a one of the multiple interactions as a location of the terminal with the party ([0093])

One would have been motivated to combine the teachings of Linden to Eden and Dimmick to do so as it provides / allows for obtaining a merchant identifier for a particular merchant and/or a particular merchant location to aid in enabling transaction programs (Linden, [0022], summarized).
	Further, in an analogous art, Sexton teaches [similar concepts of] a message and receiving a message from at least one... device... the message including the account indicator and (Sexton, [0082]-[0083]).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Sexton to the location “transmitted” and interaction data for one of the multiple interactions of Eden and Dimmick and Linden to include [similar concepts of] a message and receiving a message from at least one... device... the message including the account indicator and matching... data... to the... message based on the account indicator in the... message being included in the... data...
One would have been motivated to combine the teachings of Sexton to Eden and Dimmick and Linden to do so as it provides / allows a validation process... to determine whether the information contained in a request corresponds to an active account (Sexton, [0079]).

Regarding Claim 3;
Eden and Dimmick and Linden and Sexton disclose the method to Claim 1.
	Eden further discloses wherein identifying the location... as the ...as the location of the terminal includes averaging the location associated with the one of multiple interactions and the locations associated with the additional number of the multiple interactions (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded); and wherein assigning said score to the identified location includes assigning said score further based on the additional number of the multiple interactions (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded).
Further, in an analogous art, Sexton teaches [concepts of a] ... message (Dingler, Abstract and FIG. 4A and [0077] - FIG. 4A also depicts a new location message 410 received by the location-based service system from the device associated with the queue 400. The new location message 410 may have arrived via Internet or SS7, and may contain longitude and latitude of the device determined via GPS, multiple tower, or single tower methods. The new location message 410 also includes a timestamp.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Sexton to the location “transmitted” of Eden and Dimmick and Linden and Sexon to include [similar concepts of] a message 
 (Sexton, [0079]).

Regarding Claim 9;
Eden and Dimmick and Linden and Sexton disclose the method to Claim 1.
	Eden further discloses further comprising disseminating the score to at least one issuer, whereby the score is employed to detect fraud ([0045] - The transaction server authorizes the transaction if the fraud-score is within a trust range; otherwise, the transaction is denied).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1) and Linden et al. (US 2015/0149353 A1) and Sexton et al. (US 2015/0127367 A1) and further in view of Perry (US 2013/0203444 A1).

Regarding Claim 4;
Eden and Dimmick and Linden and Sexton disclose the method to Claim 3.
	Eden discloses averaging the location data associated with the one of the multiple interactions and the locations associated with the additional number of the multiple interactions  ([0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded) and concepts of location associated with the one of the multiple interactions ([0043]).
	Eden and Dimmick and Linden and Sexton fail to explicitly disclose further comprising, prior to ...,  filtering the location associated with the one of the multiple interactions and/or ones of the locations associated with the additional number of the multiple interactions based on a known geography of an acquiring associated with the party.
	However, in an analogous art, Perry teaches further comprising, prior to [performing a command] filtering the location ... based on a known geography of an acquiring associated with the party (Perry, [0039] - Examples of .... parameters may include an issuer identifier, an issuer group service provider identifier, pre-populated location data identifiers, location type filters, merchant acquirer filters, contactless access device filters, etc. and [0112] - Similarly, merchant acquirer filters 517 may include filters based on the acquirer identifier of a merchant associated with a contactless access device).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Perry to the location associated with the one of the multiple interactions of Eden and Dimmick and Linden and Sexon to include further comprising, prior to [performing a command] filtering the location ... based on a known geography of an acquiring associated with the party.
(Perry, [0007]).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1) and Linden et al. (US 2015/0149353 A1) and Sexton et al. (US 2015/0127367 A1)and further in view of Celikyilmaz et al. (US 9,836,743 B2).

Regarding Claim 5;
Eden and Dimmick and Linden and Sexton disclose the method to Claim 1.
	Eden further discloses ... wherein assigning said score includes updating the score, based on one or more additional transactions associated ... (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded).
However, in an analogous art, Dimmick teaches a terminal ID (Dimmick, [0036]). Similar motivation is noted for the combination of Dimmick as per Claim 1, above.

However, in an analogous art. Celikyilmaz teaches comprising compiling a terminal key number for the terminal based on the terminal ID  and ...interactions associated with the terminal key number (Celikyilmaz, col. 5, lines 9-46 - Through the use of the user interface, the transaction processing parameters used in the communication system of the payment processing network (e.g., acquirer bank identification number, card acceptor, terminal ID, merchant address and/or name that are provided in authorization messages or settlement messages of transactions for payments to the merchant) are identified and associated with the unique identifier that represents the merchant and/or the store of the merchant.)
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Celikyilmaz with the score of Eden and Dimmick and Linden and Sexton to include comprising compiling a terminal key number for the terminal based on the terminal ID and ...interactions associated with the terminal key number.
One would have been motivated to combine the teachings of Sexton to Eden and Dimmick and Linden to do so as it provides / allows to tell apart the transactions made for a particular merchant (Celikyilmaz, col. 2, lines 39-48).

Claims 10, 12, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Linden et al. (US 2015/0149353 A1) and Dimmick et al. (US 2011/0251910 A1). 
Regarding Claim 10;
Eden discloses a non-transitory computer readable storage medium including executable instructions that, when executed by at least one processor, (FIG. 1 and FIG. 3), cause the at least one processor to:
for each of multiple interactions at a terminal ([0043] – LBP, which characterizes the behavior pattern of both subscribers and merchants... LBP includes historical information gathered on each subscriber and merchant), after said interaction by a user at the terminal ([0039] – connects to the transaction server and sends to it the transaction information... and [0041] - collects the transaction information sent from the transaction server and saves the data in a database and [0051]),
receive, via a network connection, location data from a portable communication device associated with the user, the location data including a first temporal indicator and a location for the portable communication device at a time indicated by the first temporal indicator, the location based on GPS signals captured by the portable communication device at the time (FIG. 3 and [0038] - The location provided by the LBS server 150 may be, but not limited to, a cell ID of the cellular network, GPS coordinates, and the like [0039] – the authentication server generates a location request to the LSB server to locate a mobile phone... [0041] – the subscriber information, including at least the current location associated with a credit card that is used to pay for the transaction or validate the purchaser, is retrieved by sending a LBS request to the LBS server and [0043] - the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded (i.e., temporal indicator));
match interaction data for the interaction to the location data for a portable communication device associated in real time, or near real time ([0041] – At S312, the subscriber information, including at least the current location associated with a credit card that is used to pay for the transaction or validate the purchaser, is retrieved by sending a LBS request to the LBS server 150 and [0058] – real-time), whereby the interaction is identified to the location data wherein the interaction is between a party associated with the terminal and the user and is directed to an account (FIG. 3 and [0039] – Then, the merchant terminal connects with the transaction server and sends to it the transaction information. The transaction information includes, but may not necessarily be limited to, details of the merchant (e.g., merchant's ID, type, name, and address), payment card details (e.g., card number and expiry date), sums to be charged, date of purchase, and so on.... The authentication server performs a series of analysis to authenticate the transaction and [0041] - For example, the merchant location may be stored as a cell ID of the cellular network, a set of GPS coordinates, and so on. The position of a merchant is dynamically learnt by the authentication server 140 using a learning process described in greater detail below and [0043] - the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded) upon receipt of the location data ([0041]), the interaction data including an identifier indicative of the party ([0039]), and the second temporal indicator ([0039] and [0043]); 
combine the location data for each of the multiple interactions have at least the same ... ([0041] and [0043] – LBP, which characterizes the behavior pattern of both subscribers and merchants... LBP includes historical information gathered on each subscriber and merchant and [0044]),
calculate and assign a score to the location, included in the combined location data indicative of a confidence that the location is an actual location of the terminal, based on the multiple interactions at the terminal ([0043]-[0045] - At S322, a behavior rating is generated. This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded.);
Eden fails to explicitly disclose
match the interaction data for the interaction to the location data for the portable communication device... upon receipt of the location data based on the first temporal indicator in the location data being consistent with a second temporal indicator in the interaction data for the interaction... wherein interaction data including a terminal ID for the terminal and use of a terminal ID.
However, in an analogous art, Linden teaches 
receive, via a network connection, location data from a portable communication device associated with the user, the location data including a first temporal indicator and a location for the portable communication device at a time indicated by the first temporal indicator, the location based on GPS signals captured by the portable communication device at the time (Linden, [0092] - The social-networking system can then search the user's 310 timestamp location information to determine if there is a location with a timestamp that matches, or approximately matches, the time the payment authorization request was received. If there is a matching timestamp, the social-networking system 302 can proceed to extract the MID from the payment authorization request and associate the MID with the merchant and merchant location associated with the location information using principles, methods, and systems as described above.);
match the interaction data for the interaction to the location data for the portable communication device... upon receipt of the location data based on the first temporal indicator in the location data being consistent with a second temporal indicator in the interaction data for the interaction... whereby the interaction is identified to the location data, wherein the interaction is between a party associated with the terminal and the user and is directed to an account, and wherein the interaction data includes, and identifier indicative of the party and the second temporal indicator ([0047] - For example, the payment authorization request may include, in addition to other information, an account number to be charged, a payment amount to be authorized, a soft descriptor (e.g., merchant name, city, zip code), and a MID and [0070] -  To illustrate, merchant system 204 may include a point-of-sale (POS) system for initiating payment authorization requests (e.g., including a card reader associated with one or more credit card networks). In response to a user using a gift card (e.g., a gift card issued by the social-networking system) at merchant system 204, merchant system 204 may send a payment authorization request to identification system 202 (e.g., by way of a credit card network, such as the Discover.TM. network) for processing and/or approval. Along with or within the payment authorization request, merchant system 204 may send any suitable information necessary or helpful in processing the payment authorization request. For example the payment authorization request may include and/or be accompanied with information identifying a merchant (e.g., a MID) associated with merchant system 204, information regarding the amount of the payment to be authorized, time and/or date information associated with a corresponding purchase, categorical information associated with the purchase, a geographic location of and [0076] - Obtaining the MID from a payment authorization request by social-networking system 302 may implement one or more of the principles or features described for obtaining the MID from the payment authorization requests, such as those discussed with respect to system 100 and implementation 200 and [0091] and [0092] - The social-networking system can then search the user's 310 timestamp location information to determine if there is a location with a timestamp that matches, or approximately matches, the time the payment authorization request was received. If there is a matching timestamp, the social-networking system 302 can proceed to extract the MID from the payment authorization request and associate the MID with the merchant and merchant location associated with the location information using principles, methods, and systems as described above and [0093]);
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Linden to the interactions of Eden to include match the interaction data for the interaction to the location data for the portable communication device... upon receipt of the location data based on the first temporal indicator in the location data being consistent with a second temporal indicator in the interaction data for the interaction... 
(Linden, [0022], summarized).

However, in an analogous art, Dimmick [concepts of] wherein interaction data including a terminal ID for the terminal and use of a terminal ID (Dimmick, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Dimmick to the interactions of Eden and Linden to include wherein interaction data including a terminal ID for the terminal and use of a terminal ID
One would have been motivated to combine the teachings of Dimmick to Eden and Linden to do so as it provides / allows entities to communicate for the transfer of money with respect to a transaction (Dimmick, [0036], summarized).

Regarding Claim 12;
Eden and Linden and Dimmick disclose the medium to Claim 10.
Eden discloses wherein the executable instructions, when executed by the least one processor, further cause the at least one processor to provide the score to at least one issuer associated with one or more payment accounts, whereby the issuer is able to decline an authorization request for an interaction to the party when a user's portable communication device is more than a deviation from said location and the score satisfies at least one threshold ([0044]-[0045] – otherwise, the transaction is denied).

Regarding Claim 14;
Eden and Linden and Dimmick disclose the medium to Claim 10.
Eden discloses wherein the executable instructions, when executed by the least one processor, further cause the at least one processor to filter at least one of the multiple interactions prior to matching the interaction data for said at least one of the multiple interactions to the location data ([0041] – location is retrieved).  As reasonably constructed location is used thus is a filtered set from the interaction data in [0039].

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Linden et al. (US 2015/0149353 A1) and Dimmick et al. (US 2011/0251910 A1) and further in view of Dingler et al. (US 2010/0130232 A1).

Regarding Claim 11;
Eden and Dimmick disclose the medium to Claim 10
Eden fails to explicitly disclose discloses wherein the location data is included in a location message from the portable communication device, the location data including the location for the portable communication device at a time associated with the first temporal indicator.
However, in an analogous art, Dingler teaches wherein the location data is included in a location message from the portable communication device, the location data including the location for the portable communication device at a time associated with the first temporal indicator (Dingler, Abstract and FIG. 4A and [0077] - FIG. 4A also depicts a new location message 410 received by the location-based service system from the device associated with the queue 400. The new location message 410 may have arrived via Internet or SS7, and may contain longitude and latitude of the device determined via GPS, multiple tower, or single tower methods. The new location message 410 also includes a timestamp.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dingler to the first temporal indicator of Eden and Linden and Dimmick to include wherein the location data is included in a location message from the portable communication device, the location data including the location for the portable communication device at a time associated with the first temporal indicator 
One would have been motivated to combine the teachings of Dingler to Eden and Linden and Dimmick to do so as it provides / allows location data of a device to a location-based service system (Dingler, [0001]).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Linden et al. (US 2015/0149353 A1) and Dimmick et al. (US 2011/0251910 A1) and further in view of Celikyilmaz et al. (US 9,836,743 B2).

Regarding Claim 13;
Eden and Linden and Dimmick disclose the medium to Claim 10.
	Eden further discloses for each of the multiple interactions... combine the location for each of the multiple interactions have the same...(FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded);
	Eden and Linden and Dimmick fail to explicitly disclose further cause the at least one processor to: compile a terminal key number for the terminal based on the terminal ID, the identifier indicative of the party, and an acquirer ID for an acquirer associated with the party; and ... interactions associated with the terminal key number.
However, in an analogous art. Celikyilmaz further cause the at least one processor to: compile a terminal key number for the terminal based on the terminal ID, the identifier indicative of the party, and an acquirer ID for an acquirer associated with the party; and ... interactions associated with the terminal key number (Celikyilmaz, col. 5, lines 9-46 - Through the use of the user interface, the transaction processing parameters used in the communication system of the payment processing network (e.g., acquirer bank identification number, card acceptor, terminal ID, merchant address and/or name that are provided in authorization messages or settlement messages of transactions for payments to the merchant) are identified and associated with the unique identifier that represents the merchant and/or the store of the merchant.)
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Celikyilmaz with the score of Eden and Dimmick and Linden and Sexton to include comprising compiling a terminal key number for the terminal based on the terminal ID and ...interactions associated with the terminal key number.
(Celikyilmaz, col. 2, lines 39-48).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Linden et al. (US 2015/0149353 A1) and Dimmick et al. (US 2011/0251910 A1) and further in view of Singh (US 2007/0174082 A1)

Regarding Claim 15;
Eden and Linden and Dimmick disclose the medium to Claim 10.
	Eden and Linden and Dimmick fail to explicitly disclose wherein the score includes a mobility score indicative of a degree of mobility of the terminal associated with the terminal ID.
However, in an analogous art, Singh wherein the score includes a mobility score indicative of a degree of mobility of the terminal associated with the terminal ID (Singh, [0028] - a location score with parameters based on knowledge of the merchant's business (i.e., a " mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Singh with the score of Eden and Linden and Dimmick to include wherein the score includes a mobility score indicative of a degree of mobility of the terminal associated with the terminal ID.
(Singh, [0007]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627